This case is before the Court on application for writ ofhabeas corpus, the writ which issued pursuant thereto and the return of the respondent. *Page 262 
The record shows that prior to the application for writ ofhabeas corpus in this Court the petitioner had applied for and procured issuance of a writ of habeas corpus before the Honorable A. G. Campbell, Judge of the First Judicial Circuit of Florida. That upon hearing, after return, the said Judge of the Circuit Court made an order remanding petitioner to the custody of the sheriff.
It further appears from the record that in that case the identical questions and parties were involved which are involved here. There was no writ of error taken to the judgment in that behalf.
Circuit Courts and the Supreme Court of Florida, or any Justice thereof, have concurrent jurisdiction in originalhabeas corpus proceedings. The judgment of the Circuit Court in such cases becomes absolute, unless reviewed on writ of error by the appellate court and such judgment becomes res adjudicata
as to questions of law involved in that case. Therefore, the writ of habeas corpus heretofore issued by a Justice of this Court should be quashed and the petitioner remanded to execute the judgment of the Circuit Court heretofore entered and above referred to. See State ex rel. Davis v. Hardie, 108 Fla. 133,146 So.2d 97; Sec. 5444 C. G. L. (3580) R. G. S.
It is so ordered.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, and BUFORD, J. J., concur.